Title: From George Washington to Ralph Pomeroy, 14 May 1781
From: Washington, George
To: Pomeroy, Ralph


                        Sir

                            Head Quarters New Windsor 14’ May 1781.
                        
                        I have appointed to meet Count de Rochambeau and Count de Barras at Weathersfeild on Monday the 21st Inst.
                            they will be accompanied by the Chevalier de Chattelus and probably with several other Gentleman—I purpose being at
                            Weatherfeild on saturday Evening—General Knox and General du portail with the Gentlemen of our several families will
                            attend me. You will endeavour to obtain Quarters for us all, and to provide Forage for two or three days at least. The
                            number of Horses will be considerable. I have fixed upon Weathersfeild, as it will be the time of the meeting of the
                            Assembly at Hartford and that Town will be full. I am Sir yr most obt Servt.

                    